BILLINGS, Chief Judge.
Appellant Douglas W. Thompson’s motion to vacate sentence and judgment entered in 1961 for first degree murder was denied by the Circuit Court of Butler County, Missouri. Three days later a notice of appeal was lodged in the clerk’s office but without payment of the required docket fee or an order of court waiving the same.
Rule 81.04, V.A.M.R., provides: “No appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment . appealed from becomes final.” The rule also requires the payment of a docket fee at the time of filing of a notice of appeal and forbids acceptance by the clerk of the notice of appeal unless the docket fee is deposited therewith.
“Until the docket fee has been paid or waived, there can be no valid filing of a notice of appeal.” State v. Worl, 531 S.W.2d 294 (Mo.App.1975).
The notice of appeal in the instant case not having been timely filed, we have no jurisdiction. State v. Brookshire, 400 *676S.W.2d 61 (Mo.1966); State v. Keeney, 536 S.W.2d 518 (Mo.App.1976).
Appeal dismissed.
All concur.